UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4551



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HOWARD MONTREAL WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-04-307)


Submitted:   February 23, 2006             Decided:   March 1, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Kearns
Davis, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Howard Montreal Williams pled guilty to possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

(2000).   He was sentenced to forty-eight months of imprisonment.

On appeal, his attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), raising the issue of whether

Williams’ sentence is reasonable. Although advised of his right to

do so, Williams has not filed a supplemental pro se brief.

          Williams argues that his forty-eight-month sentence was

unreasonable.    After   the   Supreme   Court’s    decision   in   United

States v. Booker, 543 U.S. 220 (2005), a sentencing court is no

longer bound by the range prescribed by the Sentencing Guidelines.

United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).            In

determining a sentence post-Booker, however, sentencing courts are

still required to calculate and consider the guideline range

prescribed thereby as well as the factors set forth in 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2005).      Id.   As stated in Hughes, this

court will affirm a post-Booker sentence if it is both reasonable

and within the statutorily prescribed range.            Id. at 546-47.

Further, this court has stated that “while we believe that the

appropriate circumstances for imposing a sentence outside the

guideline range will depend on the facts of individual cases, we

have no reason to doubt that most sentences will continue to fall

within the applicable guideline range.”         United States v. White,


                                 - 2 -
405 F.3d 208, 219 (4th Cir.), cert. denied, 126 S. Ct. 668 (2005).

Indeed,   “a    sentence       imposed    ‘within      the   properly    calculated

Guidelines range . . . is presumptively reasonable.’”                        United

States v. Green,              F.3d     , No. 05-4720, 2006 WL 267217, at *5

(4th Cir. Feb. 6, 2006) (citing United States v. Newsom, 428 F.3d

685, 687 (7th Cir. 2005), petition for cert. filed, Jan. 27, 2006

(No. 05-8986)).

            We find that the district court properly calculated the

guideline      range    and    appropriately      treated      the   guidelines   as

advisory.    The court sentenced Williams only after considering and

examining the factors set forth in § 3553(a).                        The court also

clearly stated that it deemed the sentence “reasonable” under the

circumstances.         Based on these factors, and because the court

sentenced Williams within the applicable guideline range and the

statutory maximum, we find that Williams’ sentence of forty-eight

months of imprisonment is reasonable.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Williams’ conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.        If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may    move    in     this   court     for   leave    to   withdraw   from


                                         - 3 -
representation.   Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -